The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                July 21, 2022

                                2022COA79

No. 21CA0439, Stickle v. County of Jefferson — Torts —
Premises Liability; Government — Colorado Governmental
Immunity Act — Immunity and Partial Waiver — Dangerous
Condition of a Public Building

     The plaintiff fell and was injured in a county’s public parking

structure. She brought this premises liability claim against the

county based on the incident. The county moved to dismiss,

asserting immunity from the plaintiff’s claim under the Colorado

Governmental Immunity Act (CGIA). Relatedly, the county asserted

that the CGIA’s waiver of immunity for a dangerous condition of a

public building does not apply here. The trial court disagreed and

denied the motion to dismiss.

     Answering a novel question in Colorado, a division of the court

of appeals holds that a public parking structure can be a public

building under the CGIA and that the parking structure here
qualifies as such. The division also rejects the county’s contention

that the defect alleged here was not a dangerous condition because

it was solely attributable to the design of the parking structure.

Therefore, the division concludes that the county waived its

immunity, affirms the trial court’s order, and remands for further

proceedings.
COLORADO COURT OF APPEALS                                         2022COA79


Court of Appeals No. 21CA0439
Jefferson County District Court No. 20CV30105
Honorable Russell Klein, Judge


Beverly Stickle,

Plaintiff-Appellee,

v.

County of Jefferson, Colorado,

Defendant-Appellant.


                        ORDER AFFIRMED AND CASE
                       REMANDED WITH DIRECTIONS

                                  Division VII
                         Opinion by JUDGE NAVARRO
                        Lipinsky and Kuhn, JJ., concur

                           Announced July 21, 2022


Silvern & Bulger, P.C., Thomas A. Bulger, Lakewood, Colorado, for Plaintiff-
Appellee

Kimberly S. Sorrells, County Attorney, Eric Butler, Assistant County Attorney,
Rebecca Klymkowsky, Assistant County Attorney, Golden, Colorado, for
Defendant-Appellant
¶1    Beverly Stickle was injured in the Jefferson County Courts

 and Administration Building’s north parking structure (the parking

 structure) after she lost her balance and fell on a step down from a

 walkway. As a result, she brought this premises liability claim

 against Jefferson County (the County). The County moved to

 dismiss, asserting immunity from Stickle’s claim under the

 Colorado Governmental Immunity Act (CGIA). Among other things,

 the County argued that the CGIA’s waiver of immunity for a

 dangerous condition of a public building does not apply here. See

 § 24-10-106(1)(c), C.R.S. 2021. The trial court disagreed and

 denied the motion to dismiss.

¶2    Answering a novel question in Colorado, we hold that a public

 parking structure can be a public building under the CGIA and that

 the parking structure here qualifies as such. We also reject the

 County’s contention that the defect alleged here was not a

 dangerous condition because it was solely attributable to the design

 of the parking structure. Therefore, we conclude that the County

 waived its immunity, affirm the court’s order, and remand for

 further proceedings.




                                   1
                  I. Factual and Procedural History

¶3    The parking structure has two levels and is detached from the

 Courts and Administration Building. A photograph of the parking

 structure is reproduced below:1




¶4    On February 6, 2018, Stickle parked her car on the second

 level of the parking structure and walked to the Courts and




 1 The photograph depicts a roughly triangular, two-level parking
 structure with vehicles parked on the second level and stairs
 leading from the first level to the second level.

                                   2
 Administration Building. Later in the day, she returned to her car

 to retrieve some paperwork.

¶5    To return to the second level of the parking structure, Stickle

 walked up the stairs nearest to the Courts and Administration

 Building, heading east. The top of the stairs is level with a walkway

 that runs along the western edge of the parking structure, as shown

 in the photograph reproduced below:




 Separating the walkway from the parking surface, however, is a

 raised curb requiring a step down. On the day of the incident, the


                                   3
walkway and the parking surface were the same shade of charcoal

gray, except for the edge of the curb, which was painted yellow.

Photographs of the walkway and parking surface as they appeared

in February 2018 are reproduced below:




As the trial court aptly put it, while it is obvious coming from the

parking surface that there is a curb, “it is not obvious coming the

other way from the stairs and walkway that there is a step down,

even though the yellow line is bright and looked recently painted (in

the photographs).”




                                   4
¶6    After Stickle climbed the stairs and began walking to her car,

 she did not see the step down from the walkway to the parking

 surface. She fell and suffered a compound fracture of her arm.

¶7    Based on this incident, Stickle sued the County under the

 Colorado Premises Liability Act. See § 13-21-115, C.R.S. 2021.

 The County moved to dismiss for lack of subject matter jurisdiction

 pursuant to C.R.C.P. 12(b)(1). The County argued, among other

 things, that Stickle could not show that it had waived its immunity

 under the CGIA’s waiver provision for a dangerous condition of a

 public building because (1) the parking structure is not a public

 building and (2) the step down from the walkway was not a

 “dangerous condition” under the CGIA because the matching color

 of the walkway and the parking surface was a design choice for

 which immunity is not waived. See § 24-10-103(1.3), C.R.S. 2021.

¶8    After conducting an evidentiary hearing pursuant to Trinity

 Broadcasting of Denver, Inc. v. City of Westminster, 848 P.2d 916

 (Colo. 1993), the trial court issued a written order rejecting the

 County’s arguments, concluding that the County had waived




                                    5
  immunity under the CGIA’s public building provision, and thus

  denying the motion to dismiss.2

                            II. Public Building

¶9     The County first contends that the trial court erred by

  concluding that the parking structure is a “public building” under

  the CGIA. We disagree.

               A.   Additional Facts and Procedural History

¶ 10   On the question of whether the parking structure is a public

  building, the parties presented evidence of the following.

¶ 11   The parking structure was constructed between 1990 and

  1991 and opened to the public in 1992. It is made of concrete and

  intended to be permanent. The first level is completely covered, has

  a fully enclosed utility room, has concrete or masonry pillars that

  support the second level, and is surrounded by a “knee wall.”

  Thus, although the first level is covered, it is not “completely closed

  in.” The second level and the stairs leading to the second level are

  uncovered.




  2The trial court rejected Stickle’s arguments that the County had
  waived immunity under other CGIA provisions, and she does not
  appeal the court’s rulings as to those other provisions.

                                     6
¶ 12   The parking structure is equipped with electricity for lighting

  and vehicle charging, and it has a sprinkler system. It does not

  have heating, air conditioning, or other temperature control

  systems. Finally, the parking structure — including the step where

  Stickle fell — had to comply with a “building code.”

¶ 13   Based on this evidence, and considering the analogous case of

  Pierce v. City of Lansing, 694 N.W.2d 65 (Mich. Ct. App. 2005), the

  trial court ruled as follows:

             The Court finds the analysis by the Michigan
             Court of Appeals to be persuasive and
             consistent with traditional dictionary
             definitions. Merriam-Webster defines a
             building as “a usually roofed and walled
             structure built for permanent use (as for a
             dwelling).” See http://merriam-
             webster.com/dictionary/building. Black’s Law
             Dictionary defines a building as “[a] structure
             with walls and a roof, esp. a permanent
             structure.” Black’s Law Dictionary (11th ed.
             2019). Indeed, the definition of “building” in
             Black’s Law Dictionary includes the additional
             term of “accessory building” which is defined
             as “[a] building separate from but
             complementing the main structure on a lot,
             such as a garage.” Id.

             The Court has considered the North Parking
             Structure in light of the evidence presented at
             the Hearing . . . . The structure is made of
             concrete or masonry materials and is
             permanent. While it is not fully closed-in, the


                                    7
             lower level is surrounded by walls and appears
             to consist of permanent support columns. The
             facility has electricity/lighting, and a fire
             suppression system. While the North Parking
             Structure lacks water or HVAC, not every
             building has HVAC and/or water. Defendants
             [sic] argue that the roof is just another parking
             lot. However, decisions on how to utilize roof-
             top space should not be determinative as to
             whether a structure is a “building[,]” any more
             than a roof-top deck or roof-top garden would
             prevent a structure from being a building.

             Therefore, based on the foregoing, the Court
             finds that the North Parking Structure is a
             “public building” for the purposes of the CGIA.

                        B.    Pertinent Principles

¶ 14   Whether the CGIA protects a government from suit is a

  question of subject matter jurisdiction. Maphis v. City of Boulder,

  2022 CO 10, ¶ 13. The plaintiff bears the burden to prove that the

  government has waived its immunity, “but this burden is relatively

  lenient, as the plaintiff is afforded the reasonable inferences from

  her undisputed evidence.” City & Cnty. of Denver v. Dennis, 2018

  CO 37, ¶ 11.

¶ 15   The application of sovereign immunity presents a mixed

  question of law and fact. Maphis, ¶ 14. The trial court makes

  “factual findings about its ability to hear the case,” Dennis, ¶ 9, and



                                     8
  resolves “[a]ny factual dispute upon which the existence of

  jurisdiction may turn.” Swieckowski v. City of Fort Collins, 934 P.2d

  1380, 1384 (Colo. 1997). On review, we will defer to the trial court’s

  factual findings unless they are clearly erroneous. Ackerman v. City

  & Cnty. of Denver, 2015 COA 96M, ¶ 12. Once any questions of fact

  are resolved, we review de novo the question of governmental

  immunity, as the only remaining matter is one of statutory

  interpretation. Maphis, ¶ 15.

¶ 16   Our task in construing a statute is to give effect to the General

  Assembly’s intent. In re Estate of Colby, 2021 COA 31, ¶ 13. To do

  so, we begin with the statute’s plain language, reading the words

  and phrases in context and construing them according to their

  common usages. Id. If the statutory language is clear and

  unambiguous, we apply it as written without resorting to other

  means of discerning legislative intent. Id.; Coyle v. State, 2021 COA

  54, ¶ 10. Further, “[b]ecause the CGIA derogates the common law,

  we construe its immunity provisions strictly but waiver provisions

  broadly.” Maphis, ¶ 17.

¶ 17   The CGIA provides that “[a] public entity shall be immune

  from liability in all claims for injury which lie in tort or could lie in


                                       9
  tort regardless of whether that may be the type of action or the form

  of relief chosen by the claimant.” § 24-10-106(1); see also

  Hernandez v. City & Cnty. of Denver, 2018 COA 151, ¶ 5.

  “Sovereign immunity is waived,” however, in an action for injuries

  resulting from “[a] dangerous condition of any public building.”

  § 24-10-106(1)(c). The waiver of immunity in section 24-10-

  106(1)(c) relates to a physical condition of the building, not to uses

  of the building or activities conducted therein. See Jenks v.

  Sullivan, 826 P.2d 825, 827 (Colo. 1992), overruled on other grounds

  by Bertrand v. Bd. of Cnty. Comm’rs, 872 P.2d 223 (Colo. 1994).

                             C.   Application

¶ 18   The County does not dispute that the parking structure is

  “public.” Rather, the County contends that it is not a “building.”

¶ 19   The CGIA does not define “public building” or “building.” We

  have not found any published case in Colorado analyzing the

  meaning of “building” in the CGIA. Still, relying on the plain

  meaning of the statutory language, and with the aid of well-

  recognized dictionaries, we conclude that the parking structure is a

  “public building” under section 24-10-106(1)(c) of the CGIA. See

  Dennis, ¶ 23 (construing the CGIA and advising that “[t]o determine


                                    10
  the plain and ordinary meaning of words, we may look to the

  dictionary for assistance”).

¶ 20    “Building” means

              1: a thing built: a: a constructed edifice
              designed to stand more or less permanently,
              covering a space of land, usu. covered by a
              roof and more or less completely enclosed by
              walls, and serving as a dwelling, storehouse,
              factory, shelter for animals, or other useful
              structure — distinguished from structures not
              designed for occupancy (as fences or
              monuments) and from structures not intended
              for use in one place (as boats or trailers) even
              though subject to occupancy.

  Webster’s Third New International Dictionary 292 (2002).3

  “Building” has also been defined as a “structure with walls and a

  roof, esp. a permanent structure.” Black’s Law Dictionary 242

  (11th ed. 2019). In fact, a garage is a type of “accessory building,” a

  building “separate from but complementing the main structure on a

  lot.” Id.




  3 We note that the Delaware Supreme Court has used this definition
  of “building” in construing Delaware’s statutory waiver of sovereign
  immunity for a public building. See Moore v. Wilmington Hous.
  Auth., 619 A.2d 1166, 1174 (Del. 1993) (“The proper construction of
  the noun ‘building’ is driven primarily, if not exclusively, by the
  ordinary dictionary meaning of the term . . . .”).

                                     11
¶ 21   This ordinary understanding of “building” is hardly new. Long

  ago, our supreme court addressed the legislature’s decision to add

  the term “building” to the burglary statute. Relying in part on a

  dictionary definition of the term, the court explained as follows:

             [A] building is generally considered to be an
             edifice, erected by art, and fixed upon or over
             the soil . . . . Thus, now all stationary
             structures within Colorado, no matter of what
             substance they may be constructed, are within
             the term building, so long as they are designed
             for use in the position in which they are
             fixed. . . . [W]e believe it was the legislative
             intent that a building is “a structure which has
             a capacity to contain, and is designed for the
             habitation of man or animals, or the sheltering
             of property.”

  Sanchez v. People, 142 Colo. 58, 59-60, 349 P.2d 561, 561-62

  (1960) (citations omitted).4

¶ 22   Turning back to this case, we conclude that the parking

  structure falls within the ordinary meaning of “building.” The

  parking structure is constructed and designed to be permanent.


  4The County argues that this definition is inapposite because
  Sanchez involved the meaning of “building” in the context of the
  criminal code. But the Sanchez court did not interpret a statutory
  definition of “building” unique to the criminal code. Instead, the
  court considered the ordinary meaning of the term, with the aid of a
  dictionary and cases from other states. See Sanchez v. People, 142
  Colo. 58, 59-60, 349 P.2d 561, 561-62 (1960).

                                    12
  The first level has a roof and is more or less enclosed. The entire

  structure is designed to store and shelter property (vehicles). On

  this last point, we disagree with the County that the parking

  structure does not shelter property, at least in part. As the trial

  court found, “if it rains and the rains falls straight down, the

  vehicles . . . in the lower level will stay mostly dry.” It is also clear

  from the photos that such vehicles would enjoy some shelter from

  the sun. In any event, a plain purpose of the parking structure is

  to store property, a common feature of a building. Hence,

  consistent with any of the definitions we have mentioned, the

  parking structure is a building. See also Pierce, 694 N.W.2d at 68-

  69 (concluding that a public parking structure fell within the plain

  and ordinary meaning of the term “building” as used in a public

  building exception to governmental immunity).

¶ 23   Moreover, evidence presented at the Trinity hearing indicated

  that the parking structure had to comply with the “building code.”

  Both the County and the City of Golden, where the parking

  structure sits, have adopted the International Code Council’s 2018

  International Building Code (IBC). See Jefferson County

  Supplement to the 2018 International Building Code 2 (effective


                                      13
  July 1, 2021), https://perma.cc/UFY8-DQE3; Golden Municipal

  Code § 15.08.010, https://perma.cc/4GZS-JF35. The IBC defines

  a “building” as “[a]ny structure utilized or intended for supporting

  or sheltering any occupancy.” IBC § 202, https://perma.cc/2ZV7-

  M5CA. The IBC makes clear that occupancy includes “motor-

  vehicle-related occupancies” generally and “public parking garages”

  specifically. See IBC §§ 311.3, 406.4-.6; see also IBC § 406.5

  (repeatedly referring to a public “open parking garage” as a

  “building”). So the parking structure is a “building” under the

  applicable building code, consistent with the plain meaning of the

  term used in the CGIA.

¶ 24   We are not persuaded to reach a different conclusion by the

  County’s focus on the waiver provision in section 24-10-106(1)(e).

  Under section 24-10-106(1)(e), sovereign immunity is waived for a

  dangerous condition of “any public hospital, jail, public facility

  located in any park or recreation area maintained by a public

  entity, or public water, gas, sanitation, electrical, power, or

  swimming facility.” The County’s argument about this provision, as

  we understand it, goes like this:




                                      14
(1) before a 1986 amendment, “‘public parking facilities’

   were included in the waiver of immunity under section

   24-10-106(1)(e)”;

(2) the 1986 amendment removed “public parking

   facilities” from this waiver provision and instead

   waived immunity for a “public facility” located in a

   park or recreation area;

(3) courts have construed “public facility” in section 24-

   10-106(1)(e) to include a public parking lot if it is

   located in a park or recreation area;

(4) like a public parking lot, the parking structure here is

   a “public facility,” but it is not located in a park or

   recreation area and, thus, immunity was not waived

   under section 24-10-106(1)(e); and

(5) to construe a parking structure to also be a “public

   building” under section 24-10-106(1)(c) would

   “virtually eliminate any distinction between the words

   ‘building’ and ‘facility,’” contrary to the legislature’s

   intent.




                              15
¶ 25   As an initial matter, we disagree with the County’s

  understanding of the pre-1986 version of section 24-10-106(1)(e)

  and the effect of the 1986 amendment. Before the amendment,

  “public parking facilities” were excluded from the waiver of

  immunity for a dangerous condition of a public facility. See Ch.

  166, sec. 5, § 24-10-106, 1986 Colo. Sess. Laws 876; Daniel v. City

  of Colorado Springs, 2014 CO 34, ¶ 19. That is, the prior version of

  section 24-10-106(1)(e) expressly retained immunity for public

  parking facilities. See Daniel, ¶ 19 (“[U]nder the prior version of the

  recreation area waiver, public entities waived immunity for injuries

  resulting from a dangerous condition of ‘any’ public facility (i.e., all

  public facilities), but retained their immunity under the exception if

  injuries occurred in a public parking facility.”). By removing the

  exception for public parking facilities, the 1986 amendment waived

  immunity for certain facilities that had previously been subject to it,

  including a public parking lot located in a park or recreation area.

  Id. at ¶¶ 19-20. As a result, the 1986 amendment lessened

  immunity for public parking facilities under section 24-10-106(1)(e).

¶ 26   More fundamentally, while we accept the County’s position

  that a public parking structure — like a public parking lot — can be


                                     16
a “public facility” under section 24-10-106(1)(e), we reject the notion

that a public parking structure cannot also be a “public building”

within the meaning of section 24-10-106(1)(c). Our supreme court

has explained that “facility” can include a “building”:

           Under section 24-10-106, the term “facility” is
           used both in the recreation area waiver
           (subsection (1)(e)) and in a waiver that is
           applicable to injuries resulting from the
           operation and maintenance of certain public
           facilities (subsection (1)(f)). Importantly, the
           term “building” is used in a waiver applicable
           to injuries resulting from a “dangerous
           condition of any public building” (subsection
           (1)(c)). The legislature’s use of “facility” in two
           waivers and “building” in a third indicates that
           it did not intend the term “facility” to be
           limited to a “building.”

           Because we assume that the General Assembly
           made intentional distinctions in the language
           it chose when crafting the CGIA, we conclude
           that the term “facility” has a different meaning
           than the term “building.” As ordinary usage
           suggests, “building” has a more specific
           meaning than “facility”; indeed, a “building”
           can be a type of “facility.”

St. Vrain Valley Sch. Dist. RE-1J v. A.R.L., 2014 CO 33, ¶¶ 23-24.

Hence, the terms “facility” and “building,” though they mean

different things, are not mutually exclusive. Because a “building”

can be a type of “facility,” a structure can be both. See id. at ¶ 24



                                   17
  (“[T]he term ‘facility’ can be interpreted to include both a

  prototypical bricks-and-mortar structure, as well as a collection of

  items that serve a greater purpose . . . .”).

¶ 27   Consequently, a public parking facility that is a public

  building falls within the waiver provision of section 24-10-106(1)(c).

  A public parking facility that is not a public building (i.e., a public

  parking lot) falls within the waiver provision of section 24-10-

  106(1)(e) if it is located in a park or recreation area (or otherwise

  satisfies that provision).

¶ 28   Given all this, we agree with the trial court that the parking

  structure is a public building under section 24-10-106(1)(c). Our

  conclusion gives effect to “‘one of the basic but often overlooked’

  purposes of the CGIA” — to allow people “to seek redress for

  injuries caused by a public entity.” Daniel, ¶ 13 (citation omitted).

                        III.   Dangerous Condition

¶ 29   The County next contends that, even if the parking structure

  is a public building, the County nonetheless retains immunity from

  Stickle’s claim because her injury did not result from a “dangerous

  condition” as defined in the CGIA. Specifically, the County argues

  that the alleged defect that caused her injury could not be a


                                     18
  dangerous condition because it was solely attributable to the

  parking structure’s design. We are not convinced.

              A.   Additional Facts and Procedural History

¶ 30   The County is responsible for the parking structure’s

  maintenance. To fulfill this responsibility, the County adopted a

  five-year overarching plan called the “Major Maintenance Repair

  and Replacement” Plan (the Maintenance Plan).

¶ 31   Per the Maintenance Plan, the County undertook a

  “resurfacing project” or “topping project” in 2017 that involved

  adding a new, more durable topping to the walkway, curb, and

  parking surface to prevent corrosive substances from seeping into

  the concrete. That is, the new topping material, which was charcoal

  gray, was different from what had existed before.

¶ 32   In its motion to dismiss, the County argued that the color of

  the walkway and the parking surface, which allegedly caused

  Stickle’s injuries, was not related to the construction or

  maintenance of the parking structure but was instead a design

  choice for which its immunity is retained.

¶ 33   The trial court disagreed and decided that a dangerous

  condition existed that “stems from the decision to finish both the


                                    19
  walkway and the drive surface with the same color,” which created

  a “curb-illusion.” Although the court believed that this condition

  was not attributable to a “failure of maintenance” (i.e., a negligent

  omission in maintaining the facility), the court did not specify

  whether this condition resulted from a negligent act in constructing

  or maintaining the facility. Nor did the court address whether the

  condition was the result of the design of the facility.

                          B.   Law and Analysis

¶ 34   To reiterate, when the underlying facts are undisputed, we

  review de novo questions of governmental immunity. Smokebrush

  Found. v. City of Colorado Springs, 2018 CO 10, ¶ 17. In particular,

  we review de novo whether the facts show a “dangerous condition”

  under the CGIA. Maphis, ¶ 16.

¶ 35   In pertinent part, the CGIA defines a “dangerous condition” as

             a physical condition of a facility or the use
             thereof that constitutes an unreasonable risk
             to the health or safety of the public, which is
             known to exist or which in the exercise of
             reasonable care should have been known to
             exist and which condition is proximately
             caused by the negligent act or omission of the
             public entity or public employee in constructing
             or maintaining such facility. . . . A dangerous
             condition shall not exist solely because the
             design of any facility is inadequate.”


                                     20
  § 24-10-103(1.3) (emphasis added). In its only challenge to whether

  a dangerous condition existed here, the County argues that the

  condition was not the result of an act or omission in constructing or

  maintaining the parking structure but was solely the result of a

  “design choice” — “the County’s decision to use the same colored

  material for the walking and parking surfaces” of the parking

  structure.

¶ 36   “‘Maintenance’ means the act or omission of a public entity or

  public employee in keeping a facility in the same general state of

  repair or efficiency as initially constructed or in preserving a facility

  from decline or failure.” § 24-10-103(2.5). “‘Maintenance’ does not

  include any duty to upgrade, modernize, modify, or improve the

  design or construction of a facility.” Id.

¶ 37   The CGIA does not define “constructing” and “design,” but our

  supreme court has shed light on their meanings. “Constructing”

  means “to form, make or create by combining parts or elements,”

  which includes facilities “as originally constructed but also

  encompasses permanent or temporary alterations to the facility

  made during its ensuing lifetime in service to the public.” Padilla v.



                                     21
  Sch. Dist. No. 1, 25 P.3d 1176, 1182 & n.5 (Colo. 2001) (quoting

  Webster’s Third New International Dictionary 489 (1993)). “Design”

  means “to conceive or plan out in the mind.” Swieckowski, 934

  P.2d at 1386.

¶ 38   Relying on these definitions, Stickle says the dangerous

  condition that led to her fall was caused by negligent maintenance,

  whereas the County claims it was the result of inadequate design.

¶ 39   We conclude that the dangerous condition resulted from

  maintenance, at least in part. The use of the same topping material

  to resurface the walkway, curb, and parking surface was an act in

  maintaining the parking structure (i.e., an act done for the purpose

  of maintenance). The undisputed facts establish that this topping

  material was added as part of the Maintenance Plan for the parking

  structure. One purpose of applying this material was “to prevent

  water, mag chloride and salt from infiltrating into the concrete

  because those substances will degrade the rebar and the concrete

  itself.” In other words, the new topping material helped preserve

  the facility from decline or failure, which falls within the CGIA’s

  definition of maintenance. See § 24-10-103(2.5). And while the

  County refers to its decision to use the same topping material on


                                    22
  the walkway, curb, and parking surface as a “choice of color” and a

  “decision to use the same color” on all these surfaces, little evidence

  suggested that the County chose the material because of its color.5

  Rather, the evidence showed that County chose the topping

  material primarily because of its ability to preserve the facility from

  decline or failure (i.e., for maintenance purposes).

¶ 40   Moreover, although we appreciate that a public entity must

  make intentional decisions as part of its plan to maintain a facility,

  we decline to endorse the view that every such decision relates to

  the “design of [the] facility.” § 24-10-103(1.3). Still, even if, as the

  County argues, the topping material choice and “the use of the

  same color topping for the walkway and driving surfaces . . . were

  contemplated design details” of the 2017 resurfacing project, the

  evidence shows that this decision was also made to preserve the

  parking structure from decline or failure, an act of maintenance

  under the CGIA’s definition. Consequently, we cannot say that the

  dangerous condition created by the decision to apply the same



  5When asked about the color of the new topping material, a county
  witness speculated that the “new one may have been darker, darker
  aggregate to help the snow melt, etc.”

                                     23
  topping material to the walkway, curb, and parking surface was

  solely attributable to design. See id.; Medina v. State, 35 P.3d 443,

  459 (Colo. 2001) (“The design of a public roadway will often

  contribute to injury, but it is only when the dangerous condition is

  solely attributable to design that the state is immune.”).6

¶ 41   Accordingly, we affirm, on somewhat different grounds, the

  trial court’s conclusion that Stickle’s injury was caused by a

  dangerous condition and, consequently, the County waived its

  immunity from Stickle’s claims.

                            IV.   Conclusion

¶ 42   The order is affirmed, and the case is remanded for further

  proceedings consistent with this opinion.

       JUDGE LIPINSKY and JUDGE KUHN concur.




  6 We find Medina v. State, 35 P.3d 443, 459 (Colo. 2001), useful on
  this point because the same definition of “dangerous condition”
  applies to the “public building” and the “public highway” waiver
  provisions of the CGIA. See § 24-10-106(1)(c), (d)(I), C.R.S. 2021.

                                    24